PALMER, J.
In this legal malpractice action, Attorney Max Whitney appeals the amended final judgment entered by the trial court in favor of appellee, Dr. Michael Hill. Whitney’s claims of error are without merit and, therefore, we affirm the final judgment. However, we remand for correction of a mathematical error in the award of attorney’s fees in the final judgment. The award amount should be $17,875 rather than $18,875.
AFFIRMED; REMANDED for correction of mathematical error.
GRIFFIN and SAWAYA, JJ., concur.